Citation Nr: 1606380	
Decision Date: 02/19/16    Archive Date: 03/01/16

DOCKET NO.  14-03 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Boise, Idaho


THE ISSUE

Entitlement to reimbursement for medical expenses incurred for treatment received on May 3, 2013.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran has a period of unverified service from January 1966 to January 1972.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an administrative decision issued by letter in May 2013 of a Department of Veterans Affairs (VA) Medical Center (VAMC) in Boise, Idaho.  

In July 2015, the Veteran and his wife testified in a hearing before a Veterans Law Judge (VLJ).  The VLJ who conducted the hearing is no longer available to participate in the decision on this appeal.  The Veteran was informed of this fact and his right to request another hearing by a November 2015 letter, and indicated that he did not wish to have another Board hearing.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, the Board is unable, at this time, to make a decision in this case, as critical information is missing from the claims file presently before the Board.  

One of the requirements for receiving reimbursement under 38 U.S.C.A. § 1725 is that at the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under the authority of 38 U.S.C.A. chapter 17 within the 24-month period preceding the furnishing of such emergency treatment.  38 C.F.R. § 17.1002(d).  Although the assertions by the Veteran's wife in the July 2015 hearing concerning the amount of time required to drive to the VA facility in Boise, Idaho indicate that the Veteran may have received treatment at that facility, the record does not contain a record that the Veteran received such services within the 24-month period preceding the May 3, 2013 private treatment at issue.  Upon remand, contact the Veteran to determine which VA facilities he received treatment from in the 24-month period prior to May 3, 2013, and associate the records of that treatment with the claims file, as well as any documentation available concerning the authority under which that treatment was furnished.  The Board notes that the private treatment records indicate that the Veteran was transferred or referred to VA following the May 3, 2013 treatment.  Records of any VA treatment stemming from this referral should also be associated with the claims file.  

The Board notes that the claims file is missing the Veteran's DD214.  Moreover, the claims file does not include the Veteran's May 2013 claim for reimbursement of medical expenses incurred for the non-VA medical care he received at Saint Alphonsus Regional Medical Center on May 3, 2013, or the May 2013 decision letter that initially notified the Veteran of the denial of his claim.  The Board acknowledges that the record contains a copy of a bill related to the treatment at issue, which may be part of the Veteran's claim, but also notes that the pages are marked as 15 and 16 out of 16, and that the first 14 pages are not included.  Upon remand, these documents should be associated with the claims file.  

The record similarly does not contain information concerning whether the Veteran is financially liable to the provider of the emergency treatment for the treatment at issue, and whether the Veteran has coverage under a health-plan contract for payment or reimbursement.  This information should also be associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and clarify whether he asserts that he was enrolled in the VA health care system and had received medical services under the authority of 38 U.S.C.A. § chapter 17 within the 24-month period preceding May 3, 2013.  Request that the Veteran identify any VA facility from which he received such medical treatment.  Request that the Veteran also identify the VA facility to which he was transferred or referred following May 3, 2013.  

Contact any VA medical facility so identified and request all records of the Veteran's treatment in the 24-month period preceding May 3, 2013, as well as all treatment stemming from the May 3, 2013 emergency treatment.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All attempts to obtain the records must be documented in the claims file. 

2.  Associate with the claims file any and all outstanding documentation with respect to the Veteran's claim for reimbursement for non-VA medical care on May 3, 2013, to specifically include, but not limited to, the following documents:

i) The Veteran's initial claim for reimbursement, received in May 2013, and all supporting documents;

   ii) The May 2013 letter of denial of the claim;

iii) The Veteran's DD214, or other service documentation verifying the Veteran's period of military service and the character of discharge from such service;

iv) Any documentation or information establishing whether the Veteran is eligible for reimbursement under 38 U.S.C.A. § 1725, specifically whether he is financially liable to the provider of the emergency treatment and whether he has coverage under a health-plan contract.  

If any documents or records cannot be obtained after reasonable efforts have been made, and further attempts would be futile, create a formal finding of unavailability, notify the Veteran, and allow him the opportunity to provide such records.  All attempts to obtain the documents must be documented in the claims file.

3.  After completing the above, as well as any other development deemed warranted, readjudicate the claim.  If the benefit sought on appeal is not granted, issue a supplemental statement of the case, and return the case to the Board

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015). 


